DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application no. 16/805,884 filled on 03/02/2020.
Claims 1-16 are presented for examination.

Claim Objections
Claims 1-9 and 12-16 are objected to because of the following informalities:
a)	Regarding Claim 1, the numeric numbers cited on the left column, i.e. “5” should apparently be deleted. Claims 2-9, and 12-16 are also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information provider” in Claims 1, 3-12; “acquirer” in claims 2, 7-8; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the original specification, filed 03/02/2020, Page 31, lines 19-21 cited “a hardware processor configured to provide information on a route from a parking position to a boarding position of the vehicle to a terminal device”, and therefore, the examiner interpreted the phrase “information provider” as an hardware and/or processor. However, there is no specific structure defined for the limitation “acquirer” which acquirer an automated exit request. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 2, 7-8, claim elements “acquirer” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification is devoid of adequate structure to perform the claim function and the specification does not provide sufficient details such as one of ordinary skills in the art would understand which structures perform(s) the claim function. In particular, the specification, filed on 03/02/2020, simply cites “acquirer” and the drawing, Fig. 3 shows a block/box 134 for “request signal acquirer”, and the block diagram is not sufficient to present a structure whether it is a software and/or hardware.  Therefore, there is no disclosure of any particular structure for acquirer to perform the claimed functions in claims 2, 7-8.
Therefore, the claims 2, 7-8 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of its dependency on the rejected claims. 

Applicant may:

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure for acquirer to perform the claimed function of in claims 2 and 7-8. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claims 2, 7-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 3-6 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on the rejected claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, and 15-16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 merely recites a vehicle control device comprising an information provider that allegedly performs all the claimed functions. As presented, the claims purport to encompass every type of control device that performs the recited functions, and thus would include unenabled embodiments. As such, the claims have been rejected under 35 USC 112, 1st paragraph because the breadth is likely not commensurate in scope with the scope of the structures disclosed in the specification performing such functions. Claims 12 and 15-16 are also rejected for the same reasons as discussed above with respect to claim 1.
MPEP § 2164.0S(a) states: a single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.) . When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification
discloses at most only those known to the inventor.
Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S. C. 112 (pre-AIA ), first paragraph because of their dependency on the rejected base claim respectively.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "A vehicle control device”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
Yes. The claim 1 recites the limitations of “an information provider configured to transmit information on a route from a parking position to a boarding position of the vehicle to a terminal device”. The highlighted elements are considered to be directed to mental processes, such as a human may use a pen and paper to define a start posotion and drop-of and/or boarding/pick-up position and define a suitable route based on his experience and provide it to a driver.  Therefore, the limitation as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process but for the recitation of “terminal device”, that is, other than reciting “terminal” nothing in the claim elements precludes the step from practically being performed in the mental process and with human interaction.

Step 2A—Prong 2:  Practical Application-No
	Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

Claim 1 recites additional element of “information provider” which might be human and/or driver, and another additional element “terminal device” which might be a smart phone and/or a terminal device, where the human and/or driver enter the start/parking position of the vehicle and boarding/stop/destination/target position of a route, which is insignificant extra-solution activity, it represents no more than mere instructions to apply the judicial exceptions on a generic computer, see MPEP2106.05(g).
Accordingly, additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B: Inventive Concept-No
Claims 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Independent claims 12-16 are also determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 4-5 cites the phrase "more”.  A review of the specification, filed 03/02/2020, it simply cites “more” without any definite limit/boundary. Therefore, claim do not satisfy the written description requirement. 
Claim 5 cites the phrase "less”.  A review of the specification, filed 03/02/2020, it simply cites “less” without any definite limit/boundary. Therefore, claim do not satisfy the written description requirement. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5 recites the phrase “more” which makes the claim indefinite because it is open ended, the claims do not clearly set forth the metes and bounds of the patent protection desired. 
Claim 5 recites the phrase “less” which makes the claim indefinite because it is open ended, the claim does not clearly set forth the metes and bounds of the patent protection desired. 

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. 
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (US 2017/0297625) (hereinafter Irion) in view of Nordbruch et al. (US 2017/0025004) (hereinafter Nordbruch).

Claim 1. Irion teaches a vehicle control device mounted in a vehicle (See Fig. 2, device 201, and/or see Para. [0064], Fig. 3, “vehicle 301 includes device 201 from Fig. 2”), the vehicle control device comprising: 
an information provider configured to route from a parking position to a boarding position of the vehicle to a terminal device (See Para. [0061], “Device 201 includes a guidance device 205, which is designed to guide the vehicle autonomously in the parking lot to the target position on the basis of the digital map, and to park the vehicle at the target position in an autonomous manner”, and see Para. [0082]-[0083], “The vehicle parks in the parking position and the return route from the parking position to the drop-off point takes place in an analogous manner”).
The teaching of Irion, teaches an information provider and a route from a parking position to a boarding position of the vehicle (See Fig. 2, Para. [0061], [0083], guidance device to guide the vehicle autonomously in the parking lot to the target position on the basis of the digital map, and the return route from the parking position to the drop-off point takes place in an analogous manner). Irion does not explicitly spell out wherein the information provider transmit information on route to a terminal device.
However, Nordbruch teaches, transmit information on route to a terminal device (See Para. [0005], “fully automated (autonomous) so-called valet parking, a vehicle is parked by its driver at a drop-off point, for example in front of a parking garage, and from there the vehicle drives itself into a parking position/parking bay and back to the drop-off point”, and Para. [0058], [0060], [0072], discloses “the designated pickup position is transmitted to a terminal of a user of the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion with the teaching of Nordbruch to incorporate the feature, so that the user may reach the designated pickup position from his/her instantaneous position, based on the information on route.

Claim 10. The teaching of Irion as modified by the teaching of Nordbruch teaches the vehicle control device according to claim 1, wherein the information provider is configured to transmit, to the terminal device, information on change in a route to the boarding position (See Irion, Para. [0035], “The vehicle compares the two routes and makes a decision as to which route it will travel”, and See Nordbruch, Para. [0060], “the computed route being transmitted to the user's terminal”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion in view of the teaching of Nordbruch to incorporate the feature in order to update the route for, so the user may sync up with the route, time and pick up location.
Claims 13 and 15 are method claim and computer-readable storing medium claim respectively corresponding to a vehicle control device of claim 1. Therefore, they are rejected for the same rationales set forth as above for claim 1.

Claims 2-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (US 2017/0297625) (hereinafter Irion) in view of Nordbruch et al. (US 2017/0025004) (hereinafter Nordbruch) and further in view of  Yoo Kyung Ho (KR20200056495, attached English translation is used for claim mapping) (hereinafter Yoo).

Claim 2. The teaching of Irion as modified by the teaching of Nordbruch teaches the vehicle control device according to claim 1, but they do not explicitly spell out See Nordbruch, Para. [0020], “the user or a parking facility management system requests the vehicle, and the vehicle is driven in a driverless manner back to the drop-off/pickup position”). The prior art, Nordbruch further discloses in Para. [0047], “the immediate surroundings of an exit of the parking facility is taken into account in determining the pickup position”, and in Para. [0093], discloses “multiple exits 303, 305, 307, 309 for exiting from parking facility 301”. Nevertheless, the prior arts, does not explicitly spell out an automated exit request. 
See Para. [0006], [0045]-[0046], “receives a request for exiting”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion in view of the teaching of Nordbruch and with the teaching of Yoo to incorporate the feature in order to autonomously exit the parking lot at user request time for user convenient.

Claim 3. The teaching of Irion as modified by the teaching of Nordbruch and Yoo teaches the vehicle control device according to claim 2, wherein the information provider is configured to transmit outside-vehicle information of the vehicle to the terminal device in a case where the information provider has acquired information on a delay of the vehicle during an automated exit process of the vehicle based on the automated exit request (See Yoo, Para. [0049], [0051], [0085], [0071], [0077]). The examiner notes that the prior art, Yoo teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion in view of the teaching of Nordbruch and with the teaching of Yoo to incorporate the feature in order to report user in advance an expected waiting time when the vehicle is able to take out.

Claim 4. The teaching of Irion as modified by the teaching of Nordbruch and Yoo the vehicle control device according to claim 2, wherein the information provider See Yoo, at least Para. [0077], [0094], [0100], teaches general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion in view of the teaching of Nordbruch and with the teaching of Yoo to incorporate the feature in order to report user in advance an expected waiting time when the vehicle is able to take out.

Claim 5. The teaching of Irion as modified by the teaching of Nordbruch and Yoo teaches the vehicle control device according to claim 2, wherein the information provider is configured to transmit outside-vehicle information of the vehicle to the terminal device in a case where the vehicle has traveled during a predetermined time or more and at a predetermined speed or less in the automated exit process of the vehicle based on the automated exit request (See Yoo, Para. [0077], [0093]-[0094], discloses “current speed and an expeted arrival time to pick up area”). The examiner notes that the prior art, Yoo teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion in view of the teaching of Nordbruch and with the teaching of Yoo to incorporate the feature in order to report user in advance an expected waiting time when the vehicle is able to take out.

See Yoo, Para. [0049], “The vehicle may measure the position of an existing obstacle by sensing its surroundings, and may transmit the measured position of the obstacle”, and see Para. [0084], [0090]). The examiner notes that the prior art, Yoo teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion in view of the teaching of Nordbruch and with the teaching of Yoo to incorporate the feature in order to report user in advance an expected waiting time when the vehicle is able to take out.

Claim 7. The teaching of Irion as modified by the teaching of Nordbruch and Yoo teaches the vehicle control device according to claim 2, wherein the acquirer is configured to acquire the automated exit request transmitted from the terminal device, and the information provider is configured to transmit the route information to the terminal device in a case where the acquirer has acquired the automated exit request (See Yoo, Para. [0006], [0045], [0046], discloses the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion in view of the teaching of 

Claim 8. The teaching of Irion as modified by the teaching of Nordbruch and Yoo teaches the vehicle control device according to claim 2, wherein the acquirer is configured to further acquire a request for acquisition of outside-vehicle information of the vehicle transmitted from the terminal device, and the information provider is configured to transmit the outside-vehicle information of the vehicle to the terminal device in a case where the acquirer has acquired the request for acquisition of the outside-vehicle information (See Irion, Para. [0033], [0035], and/or Nordbruch, Para. [0052], [0070], and Yoo, Para. [0049]-[0051], discloses the general conditions of the claimed invention and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion in view of the teaching of Nordbruch and with the teaching of Yoo to incorporate the feature in order to operate autonomous vehicle valet parking with collusion free.

Claim 11. The teaching of Irion as modified by the teaching of Nordbruch teaches the vehicle control device according to claim 1, but they do not explicitly spell out wherein the information provider is configured to transmit, to the terminal device, information on a required time required for movement from a position of the vehicle to the boarding position.
However, Yoo teaches, wherein the information provider is configured to transmit, to the terminal device, information on a required time required for movement from a See Yoo, Para. [0077], [0093]-[0094], discloses “transfers the state information of the vehicle 200, such as current speed and an expeted arrival time to pick up area to the driver”). The examiner notes that the prior art, Yoo teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion in view of the teaching of Nordbruch and with the teaching of Yoo to incorporate the feature in order to report user in advance an expected waiting time when the vehicle is able to take out.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (US 2017/0297625) (hereinafter Irion) in view of Nordbruch et al. (US 2017/0025004) (hereinafter Nordbruch) and further in view of  Miller et al. (US 2020/0207333) (Miller).

Claim 9. The teaching of Irion as modified by the teaching of Nordbruch teaches the vehicle control device according to claim 1, wherein the information provider is configured to transmit information of the vehicle to the terminal device (See Nordbruch, [0072], “transmitting the designated pickup position to a terminal of a user of the vehicle, and transmitting a route from an instantaneous position of the user to the designated pickup position”). Nevertheless, the teaching Irion as modified by the teaching of Nordbruch does not teach, transmit outside-vehicle image information. 
However, Miller teaches, transmit outside-vehicle image information (see Para. [0038], “The second electronic processor 200 displays the received first image via the second display device 220 and prompts a user to select a desired parking location in the first image via the input device 225” and/or [0041], Fig. 1-3, “electronic processor 305 may send an image  to the remote device 110 [i.e., terminal device]”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion in view of the teaching of Nordbruch and with the teaching of Miller to incorporate the feature in order to present a visual representation of the parking environment to select a specific parking location at user choice for the user convenient.

Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (US 2017/0297625) (hereinafter Irion) in view of Yoo Kyung Ho (KR20200056495, attached English translation is used for claim mapping) (hereinafter Yoo).

Claim 12. Irion teaches a vehicle control device mounted in a vehicle (See Fig. 2, device 201, and/or see Para. [0064], Fig. 3, “vehicle 301 includes device 201 from Fig. 2”), however  he does not explicitly spell out wherein the vehicle control device comprising: 
an information provider configured to transmit information on the vehicle to a terminal device in a case where the information provider has acquired information on a delay of the vehicle during an automated exit process of the vehicle.
See Para. [0076], “a request for un-parking is transmitted through the driver's terminal”, and/or Para.  [0077], “the infrastructure 100 may provide a message to the driver of the vehicle 200 that there would be a wait for the vehicle to be taken out, so the driver may wait or cancel the vehicle taking out”, and/or see Para. [0084], “the vehicle 200 may provide information on the time taken until the vehicle is taken out (i.e., the time taken from the current location to the pickup area) and the pickup area through the driver's terminal”). 
The examiner notes that the prior art, Yoo teaches the general conditions of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Irion with the teaching of Yoo to incorporate the feature in order to report user in advance an expected waiting time when the vehicle is able to take out.
Claims 14 and 16 are method claim and computer-readable storing medium claim respectively corresponding to a vehicle control device of claim 12. Therefore, they are rejected for the same rationales set forth as above for claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Radouin David Alexander (CN111727142A), discloses “Method for providing a motor vehicle for a service and service environment”;



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/B M M HANNAN/Primary Examiner, Art Unit 3664